Citation Nr: 0011868	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for sarcoidosis.

2.  Entitlement to an increased evaluation for atopic 
dermatitis of both lower extremities, prior to June 26, 1998, 
evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for atopic 
diathesis with mild xerosis, after June 26, 1998, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
denied the reopening of the previously denied claim for 
service connection for sarcoidosis, and in which an increased 
evaluation for atopic dermatitis of both legs was denied.

During the pendency of the veteran's appeal, the RO granted a 
30 percent evaluation for his service-connected skin 
disorder, effective in June 1998.  However, the veteran's 
appeal concerning these issues remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  By a decision dated in December 1961, the Board denied 
the veteran's claim for entitlement to service connection for 
sarcoidosis.

2.  The evidence received since December 1961 consists of lay 
statements and testimony, private and VA medical records, and 
private and VA examination reports, none of which is either 
new and material in that it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  All relevant evidence necessary for a fair and informed 
decision concerning entitlement to an increased evaluation 
for the service-connected skin disability has been obtained 
by the originating agency.

4.  Prior to June 26, 1998, the service-connected atopic 
dermatitis of both lower extremities was manifested by 
findings of hyperpigmentation, dry scaling, skin lesions, and 
protrusions with evidence of constant itching but no findings 
of ulcerations, extensive exfoliation, crusting, systemic or 
nervous manifestations, or that the condition is especially 
repugnant.

5.  After June 26, 1998, the service-connected atopic 
diathesis with mild xerosis is manifested by findings of 
hyperpigmentation, dry, diffuse, fine, and browny scaling, 
and lichenification with evidence of constant itching but no 
findings of ulcerations, extensive exfoliation, crusting, 
systemic or nervous manifestations, or that the condition is 
especially repugnant.


CONCLUSIONS OF LAW

1.  The December 1961 Board decision denying service 
connection for sarcoidosis is final.  38 U.S.C.A. §§ 7103, 
7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The claim for entitlement to service connection for 
sarcoidosis is not reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).

3.  The criteria for a rating of 30 percent, and no higher, 
for atopic dermatitis, both lower extremities, prior to June 
26, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Codes 7899-7806 (1999).

4.  The criteria for a rating greater than 30 percent for 
atopic diathesis with mild xerosis, after June 26, 1998 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Codes 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence to Reopen a Claim for
Service Connection for Sarcoidosis

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Sarcoidosis is among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1999).

In this case, an August 1961 rating decision denied service 
connection for sarcoidosis, noting that although current 
hospital records reflect a diagnosis of sarcoidosis, the 
medical evidence reveals no indication of any lung pathology 
during service or within the one-year presumptive period 
following discharge.  The veteran appealed this decision to 
the Board.  By a decision dated in December 1961, the Board 
denied service connection for sarcoidosis, finding that the 
condition was not present in service or within one year after 
separation from service, and that the condition-which 
involves the lungs, skin, and scalene lymph nodes-is not 
related to the service-connected skin disorder of the trunk 
and legs, which was manifested in service.  Evidence 
considered by the Board includes the service medical records, 
records of VA examinations, records of hospitalization in a 
U.S. Public Health Services hospital, and statements of the 
veteran.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The December 1961 
Board decision is the last prior final decision concerning 
this claim.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108, 7104 
(West 1991); 38 C.F.R. § 20.1105 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the December 1961 decision with 
regard to the veteran's claim for service connection for 
sarcoidosis includes statements proffered by the veteran and 
his testimony as given the undersigned member of the Board in 
August 1997, an article entitled Sarcoidosis, author unknown, 
a medical statement proffered by his private treating 
physician, dated in April 1995, and private and VA medical 
treatment records.  For reasons explained below, the Board 
finds that, while some of it is new, this evidence is not 
material.

The veteran has submitted his own statements, including his 
claim, received in March 1995, his November 1995 notice of 
disagreement, January 1996 VA Form 9 and statement; and his 
testimony before the undersigned member of the Board in 
August 1997.  Portions of these statements and testimony are 
essentially duplicative of statements and testimony he made 
in his previous claim as reflected in his June 1961 claim and 
August 1961 VA Form 9.  These subsequent duplicative 
statements and testimony are thus not new.

Likewise, the VA April 1995 statement, and private and VA 
medical treatment records were not of record at the time of 
the December 1961 decision.  Nonetheless, for reasons 
delineated below, this evidence is essentially duplicative of 
medical evidence that was then of record, and, similar to 
portions of the veteran's statements and testimony, is not 
new.

Specifically, the April 1995 statement, proffered by Robert 
J. Jeanfreau, M.D., shows only that the veteran currently 
exhibits shortness of breath and that the physician referred 
him to a pulmonologist "to determine if current symptoms 
could be related pulmonary sarcoidosis."  Dr. Jeanfreau 
further notes that the veteran reported a history of being 
diagnosed with sarcoidosis, by biopsy; and that a review of 
records from the Public Health Service Hospital confirmed the 
veteran had an abnormal chest X-ray, with skin and scalene 
lymph biopsies consistent with sarcoidosis.  VA and private 
treatment records reflect a history of lung problems and of a 
diagnosis of sarcoidosis by biopsy in or about 1960, as 
reported by the veteran, current diagnosis of sarcoidosis, 
and X-ray results showing no active infiltrate, effusion, 
mass, or parenchymal disease in the chest and lungs.

This evidence is not new for two reasons.  First, evidence of 
a diagnosis of sarcoidosis was of record at the time of the 
December 1961 decision.  Treatment records from the Public 
Health Service Hospital, showing hospitalization from May 22 
to June 8, 1961, were then of record and reveal complaints of 
extreme shortness of breath, cytological examination of skin 
and fat pad lymph nodes yielding a diagnosis of sarcoidosis, 
and a discharge diagnosis of sarcoidosis.  These records are 
the ones referred to by Dr. Jeanfreau in his April 1995 
statement.  Second, neither Dr. Jeanfreau's statement nor the 
VA and private treatment records contain any opinion 
establishing that the veteran's currently diagnosed 
sarcoidosis is etiologically related to his active service.  
Dr. Jeanfreau's statement is not only silent concerning a 
causal link, or nexus, between the currently diagnosed 
sarcoidosis and the veteran's active service, but it is also 
silent concerning a causal link, or nexus, between that 
sarcoidosis diagnosed in 1961 and the veteran's active 
service.  Moreover, these documents contain no evidence that 
the veteran exhibited sarcoidosis within the presumptive, 
one-year, period following his discharge from active service.  

Because the medical evidence submitted since the December 
1961 is duplicative and cumulative in that it simply 
establishes that the veteran is diagnosed with sarcoidosis, 
and that he had a history of a diagnosis of sarcoidosis by 
biopsy in or around 1960, it is not, therefore, new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

Also submitted since the December 1961 decision is an article 
entitled Sarcoidosis.  The author is unknown, but the sources 
identified in the bibliography include The Merck Manual (18th 
edition, 1992) and The Journal of American Optometric 
Association (65(5), 1994).  This article is new in that it 
was not previously of record.  Notwithstanding, the article 
is general in nature.  While the article notes that "some 
patients have complaints of red, painful nodules on legs 
(erythema nodosum)" neither these comments nor the article 
as a whole reference the veteran specifically.  The article 
contains no findings specific to the veteran, his condition, 
or his particular circumstance.  Finally, the article affords 
no specific findings concerning the relationship between the 
veteran's currently diagnosed sarcoidosis and his active 
service or, in the alternative, between his currently 
diagnosed sarcoidosis and his service-connected skin 
disorder.  Thus, this article is not material, that is, it is 
not so significant that it must be considered to decide the 
merits of the claim.

Finally, the veteran testified that his physician, Dr. 
Jeanfreau, stated that his skin condition and sarcoidosis 
were interrelated.  While the veteran has previously argued 
that a relationship exists between his service-connected skin 
disorder and his sarcoidosis, he has not previously indicated 
that there was medical evidence to support this contention.  
Hence, this portion of his testimony is new in that its 
content differs from his previous statements.  Nonetheless, 
it cannot be material.  Upon further questioning on whether, 
specifically, any physician had told him that the skin 
condition he manifested in service was sarcoidosis, the 
veteran stated he "had never discussed that" with his 
physician.  Moreover, during the testimony, the veteran's 
representative discussed a statement that Dr. Jeanfreau had 
provided, identified as the April 1995 statement.  For 
reasons discussed above, the Board finds Dr. Jeanfreau's 
April 1995 statement to be duplicative of medical evidence 
already of record and considered in the previous, December 
1961, decision.  The veteran offered no other testimony 
concerning the existence of a medical opinion linking his 
currently diagnosed sarcoidosis to his active service.

As the veteran's testimony alone cannot be evidence of a 
nexus between any current disability and service, see 
Robinette v. Brown, 8 Vet. App. 69 (1995) (veteran's hearsay 
account of what his physician had told him is simply too 
attenuated and inherently unreliable to constitute medical 
evidence), this portion of his testimony cannot be material, 
that is, it is not so significant that it must be considered 
to decide the merits of the claim.

The veteran has offered his own statements and testimony 
regarding the nature and extent of his sarcoidosis, and its 
relationship to service.  However, the record does not show 
that the veteran is a medical professional, with the training 
and expertise to provide clinical findings regarding the 
nature of his sarcoidosis and its etiologic relationship to 
his active service.  Consequently, his statements are 
credible with regard to his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As none of the evidence added to the record since the Board's 
December 1961 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from 
sarcoidosis that is etiologically related to his active 
service or, in the alternative, etiologically related to his 
service-connected skin disorder, the Board concludes that the 
additional evidence does not constitute new and material 
evidence sufficient to reopen the claim for entitlement to 
service connection for sarcoidosis. 

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1996).  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled its obligation in its 
statement of the case, which informed the veteran of the 
reasons his claims had been denied.  Also, by this decision, 
the Board has informed the veteran of the type of evidence 
needed to reopen his previously denied claim for service 
connection of sarcoidosis.  Moreover, the Board remanded this 
case in March 1998 for further development, including the 
procurement of SSA records.  The RO complied with the terms 
of this remand, attempting to obtain SSA records.  SSA 
responded in June 1999 that they had been destroyed.  In its 
remand, the Board clearly advised the veteran of the type of 
evidence he needed to reopen this claim-specifically 
discussing Dr. Jeanfreau's statement and why it is inadequate 
to reopen the claim.  Consequently, the Board finds that VA 
has fulfilled its duty under 38 U.S.C.A. § 5103(a) (West 
1991).  

II.  Increased Evaluation for Atopic Dermatitis of Both Lower 
Extremities

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The Board remanded this case in March 1998 for further 
development, including the procurement of Social Security 
Administration (SSA) records and VA examination.  
Subsequently the RO scheduled the veteran for examinations in 
August and October 1999.  The reports are of record.  
However, requested photographs failed to show.  The RO 
attempted to trace them, but a handwritten note on the 
envelope, dated in November 1999, shows that the envelope 
arrived empty.  The Board notes that the examination reports 
are complete and contain verbal descriptions of the veteran's 
skin disorder.  Concerning the SSA records, a June 1999 
letter from SSA certifies that the veteran's records were 
destroyed.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In the present case, an July 1959 rating 
decision originally granted service-connection for atopic 
dermatitis of both lower extremities, and assigned a 10 
percent evaluation, effective in May 1959.  The evidence then 
of record included service medical records and a June 1959 VA 
examination report.  These records show the veteran was 
treated throughout service, including being hospitalized, for 
a skin condition diagnosed variously as eczematoid 
dermatitis, popliteal fossae with id eruptions, infectious 
eczematoid dermatitis, nummular variety, and neurodermatitis 
disseminata.  His report of physical examination at 
discharge, dated in December 1954, reflects observations of 
skin abnormalities diagnosed as recurrent dermatitis, calves 
of legs.  The VA examination report reflects findings of 
hyperpigmentation of the skin over the entire posterior 
aspects of the lower part of the buttocks, thighs, lower 
legs, and popliteal fossae.  The examiner described the 
hyperpigmentation as little macular areas varying in size 
from a few millimeters to a couple of centimeters in 
diameter, confluent especially in the popliteal fossa areas.  
The skin appears finely scaly and dry to the touch, scattered 
through the hyperpigmentation.  The examiner diagnosed atopic 
dermatitis, both lower extremities.

The 10 percent rating has been in effect for more than 20 
years and is now protected.  See 38 U.S.C.A. § 110 (West 
1991); 38 C.F.R. § 3.951(b) (1999).  In November 1999, the RO 
increased the evaluation to 30 percent, based on the evidence 
then of record, which includes VA examinations dated in 
October and August 1999, and June 1998, VA treatment records 
dated from March 1997 to July 1999, and private medical 
records dated from January 1993 to July 1995.  The 
examination reports show xerotic lower extremities, 
bilaterally, with diffuse mild scaling and lichenification in 
the popliteal fossae, bilaterally, in October 1999; diffuse, 
fine, browny scales on the lower extremities in August 1999; 
and multiple hyper-pigmented patches in the lower 
extremities, bilaterally, with associated xerosis in June 
1998.  In June 1998 he was diagnosed with atopic eczema with 
steatosis and associated post inflammatory hyper-
pigmentation.  The examiner recommended regular dermatology 
outpatient visits for maintenance, and the possible addition 
of menthol and phenol lotion, and a medium potency topical 
steroid ointment to control pruritus.  In August 1999, the 
report reflects a diagnosis of asteatoses; and in October 
1999, atopic diathesis with mild xerosis.  VA and private 
treatment records show treatment with prescribed medication, 
including Topicort, Lac-Hydrin, and Bactroban, for such a 
skin condition of the lower extremities diagnosed or 
described as lichen simplex chronicus, hyper-pigmented 
xerosis, xerosis with eczema craquelae, hyper-pigmented dry, 
scaling patches; skin lesions; and protrusions.

An April 1995 statement by Dr. Jeanfreau documents treatment 
with topical steroids for a recurrent, chronic rash which 
primarily affects the veteran's legs.  The veteran submitted 
photographs in May 1996 that appear to show primarily 
pigmented areas of skin on the lower extremities, some sunken 
into the skin, with what appears to be large, circular 
lesions underneath both knees, the diameter smaller than the 
kneecap.

Based on the above evidence, the RO assigned an effective 
date of June 26, 1998-the date the June 1998 VA examination 
was conducted-for the 30 percent evaluation, which has since 
remained in effect.  There are thus two periods under 
consideration:  that before June 26, 1998, and that after.  
The Board will consider each in turn.  

The veteran has appealed the rating assigned his service 
connected skin disorder.  He testified before the undersigned 
member of the Board that he experiences constant itching 
which he scratches uncontrollably in his sleep, and that he 
scratches so much that the rash bleeds and his skin scars.  
He further avers that he requires the constant use of 
prescribed lotions and cannot wear certain clothing. After 
review of the record, the Board finds that the evidence 
supports the assignment of a rating of 30 percent, and no 
greater, for the service connected atopic dermatitis of both 
lower extremities, prior to June 26, 1998.  The Board further 
finds that the evidence does not support the assignment of a 
rating greater than 30 percent for his service-connected 
atopic diathesis with mild xerosis after June 26, 1998.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

A.  Prior to June 26, 1998

The 10 percent evaluation assigned for the service-connected 
atopic dermatitis, both lower extremities, was assigned under 
Diagnostic Code 7899-7806 for a condition of the skin rated 
analogous to eczema.  See 38 C.F.R. § 4.27 (1999).  Under 
this diagnostic code, the Schedule affords a 10 percent 
evaluation for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive areas.  A 
higher, 30 percent, evaluation is warranted for constant 
itching or exudation, extensive lesions, or marked 
disfigurement.  After review of the medical evidence, the 
Board determines that the veteran meets this criteria.

The Board notes that no reports of private or VA examinations 
are available for this time period.  Nonetheless, private and 
VA medical records show complaints of an treatment for a skin 
disorder, including lesions, that is described as active, 
recurrent, and chronic as early as April 1995.  Prescribed 
medications then included Topicort, Lac-Hydrin, and 
Bactroban.  Moreover, Dr. Jeanfreau states, in his April 1995 
letter, that he treated the veteran for, inter alia, a skin 
disorder-described as recurrent and chronic-from as early 
as January 1993.  Finally, treatment records show fairly 
constant findings of hyperpigmentation, dry scaling, and skin 
lesions, and protrusions with diagnoses including chronic 
dermatitis, marked xerosis, lichen simplex chronicus, and 
xerosis with eczema craquelae from December 1993 to November 
1998.  

A higher, 50 percent, evaluation is warranted where there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where the skin condition is 
exceptionally repugnant.  However, the required 
manifestations are not present during this time period.  
While treatment records document manifestations of 
hyperpigmentation, dry scaling, and protrusions, there are no 
observations of ulcerations, extensive exfoliation or 
crusting.  Moreover, while these records further document the 
appearance and treatment of lesions, they are not described 
as extensive, ulcerative, or crusting.  Finally, the evidence 
simply does not reveal any complaints or observations that 
the veteran experiences systemic or nervous manifestations 
that are the result of his skin disorder, or that his skin 
disorder, while visible, is exceptionally repugnant.

After consideration of the evidence, and for the reasons 
discussed above, the Board find that the criteria for the 
assignment of a 30 percent, and no higher, evaluation for the 
veteran's service connection atopic dermatitis, both lower 
extremities, are met under Diagnostic Code 7899-7806 for the 
time period prior to June 26, 1998.  38 C.F.R. § 3.102, 4.7 
(1999).

B.  After June 26, 1998

The current 30 percent evaluation for the service-connected 
atopic diathesis with mild xerosis was assigned under 
Diagnostic Code 7899-7806 for a condition of the skin rated 
analogous to eczema.  See 38 C.F.R. § 4.27 (1999).  Under 
this diagnostic code, the Schedule affords a 30 percent 
evaluation for eczema with constant itching or exudation, 
extensive lesions, or marked disfigurement.  A higher, 50 
percent, evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the skin condition is exceptionally 
repugnant.  However, the Board finds that the required 
manifestations are not present.

In June 1998, the examining physician recommended that the 
veteran needs regular medical treatment to maintain his skin 
disorder, including treatment with certain prescribed 
ointments to control pruritus.  In addition, the claims file 
reflects the veteran has been prohibited from wearing wool 
and denim jeans.  Nonetheless, the medical evidence simply 
does not demonstrate that the symptoms of the veteran's 
service-connected skin disorder arise to the severity 
required to warrant a 50 percent evaluation.  First, the 
medical evidence reveals no complaints or observations of 
ulceration, extensive exfoliation or crusting.  Rather, the 
veteran's skin disorder is described as exhibiting only 
diffuse, mild scaling with xerosis and lichenification in 
October 1999; diffuse, fine, browny scales in August 1999; 
and hyperpigmentation with associated xerosis in June 1998.  
Moreover, while VA and private treatment records note 
lesions, they are simply not described as extensive, 
ulcerative, or crusting.  Finally, the veteran has not 
complained and the medical evidence does not show that he 
experiences systemic or nervous manifestations that are the 
result of his skin disorder, or that his skin disorder, while 
visible, is exceptionally repugnant.

After consideration of the evidence, and for the reasons 
discussed above, the Board find that the criteria for the 
assignment of an evaluation higher than 30 percent for the 
veteran's service connection atopic diathesis with mild 
xerosis are not met under Diagnostic Code 7899-7806 for the 
time period after June 26, 1998.  

C.  Consideration under 38 C.F.R. § 3.321

The foregoing discussion does not, however, preclude the 
granting of higher evaluations for this disability during 
either period of time under consideration.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluation in this 
case are not inadequate.  The diagnostic code for skin 
disorders rated under eczema contemplate evaluations ranging 
from zero to 50 percent but, as discussed above, the required 
manifestations are not present for either time period.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for this disability.  And, while he 
requires regular treatment for maintenance of this 
disability, the evidence of record simply does not reflect 
that this treatment is so frequent as to render the schedular 
evaluations inadequate.  He has not alleged, nor does the 
evidence demonstrate, that his skin disorder interferes 
markedly with his employment.  Finally, the evidence does not 
show that the impairment resulting solely from his skin 
disorder warrant extra-schedular consideration for either 
time period under consideration.  Thus, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the atopic dermatitis, both lower extremities, prior to June 
26, 1998 and from the atopic diathesis with mild xerosis, 
after June 26, 1998, are adequately compensated by the 30 
percent schedular rating awarded, and continued, 
respectively.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted.

ORDER

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for sarcoidosis has not 
been received.  The appeal is denied.

Entitlement to an evaluation of 30 percent, and no greater, 
is granted for atopic dermatitis, both lower extremities, 
prior to June 26, 1998, subject to the laws and regulations 
governing the disbursement of monetary benefits.

Entitlement to an evaluation greater than 30 percent for 
atopic diathesis with mild xerosis, after June 26, 1998, is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

